O: (516) 944-5062           F: (516) 944-5066
C: (516) 965-9180


                                                                                                     n
     JAMES R. FROCCARO, JR.
                                                                                          IN CLERK'S OFFICE
             attorney at law
                                                TAXES DISTRICT COURIS district court e.d.n.y.
 20 VANDERVENTER AVENUE •SUITE 103W                                                 ^      OCT 0^ 2019
   PORT WASHINGTON, NEW YORK 11050               DISTRICT OF NEW YORK
         EMAII.! JRFESQ61®AOIi.COM                                                      BROOKLYN OFFICE


           united States of America                                 NOTICE OF APPEARANCE

                     -V-
                                                                    Docket Number ; ]^ ^ ^

             )efendant.




                           PLEASE NOTICE, that I have been RETAINED by
                                                                                 (Tojj^V?
                                                                                            /yj..
            the above named defendant. Iwas admitted to practice^his district on            'JJ          Liijl—i
                                                   Signature ;

                                                   Print Name
                                                             ..                   fl,
                                                   Bar Code;


                                                   Office Address




                                                   Telephone # :       aL-IW-f.Oi'X-


                    NOTICE TO ATTORNEY***

                           **Bar Code -The attorney's initials and last four digits of the social security
             number must appear on all pleading.
